Exhibit 10.1
SECOND AMENDMENT
          SECOND AMENDMENT (this “Agreement”), dated as of August 18, 2010, by
and between ENVIRONMENTAL TECTONICS CORPORATION, a Pennsylvania corporation
(“Borrower”) and PNC BANK, NATIONAL ASSOCIATION (“Bank”).
W I T N E S S E T H:
          WHEREAS, Borrower and Bank are parties to a certain letter agreement
dated July 2, 2009 (as the same has been or may be supplemented, restated,
superseded, amended or replaced from time to time, the “Loan Agreement”);
          WHEREAS, Borrower desires to make certain amendments to the Loan
Agreement;
          WHEREAS, at the request of Borrower and based on information provided
to it by Borrower, Bank has agreed to amend the Loan Agreement, all on the terms
and subject to the conditions set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and for other
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
          1. Defined Terms. Unless otherwise defined herein (including in the
foregoing recitals), terms defined in the Loan Agreement are used herein as
therein defined.
          2. Amendments. The Loan Documents are hereby amended as follows:
               (a) Section 1 of the Loan Agreement is amended by deleting the
date “June 30, 2011” and substituting the date “June 30, 2013” in lieu thereof.
               (b) Section 1 of the Note is amended by deleting the date
“June 30, 2011” and substituting the date “June 30, 2013” in lieu thereof.
          3. Representations and Warranties. Borrower hereby represents and
warrants to Bank that:
               (a) There exists no Event of Default or event which with the
passage of time, provision of notice or both would constitute an Event of
Default under the Loan Agreement as amended hereby;
               (b) The representations and warranties made by Borrower in the
Loan Agreement are true and correct in all material respects on and as of the
date hereof as if made on and as of the date hereof;
               (c) The execution and delivery of this Agreement by Borrower have
been duly authorized by all requisite action on behalf of Borrower, and this
Agreement constitutes the legal, valid and binding obligation of Borrower,
enforceable against Borrower in

 



--------------------------------------------------------------------------------



 



accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);
               (d) The execution, delivery and performance of this Agreement
will not violate any applicable provision of law or judgment, order or
regulation of any court or of any public or governmental agency or authority or
conflict with or constitute a breach of or a default under any instrument to
which Borrower is a party or by which Borrower or any of its properties is
bound;
               (e) No approval, consent or authorization of, or registration,
declaration or filing with, any governmental or public body or authority, or any
trustee or holder of any indebtedness, is required in connection with the valid
execution, delivery and performance by Borrower of this Agreement, except such
as have been obtained; and
               (f) There have been no changes to Borrower’s Articles of
Incorporation, by-laws or other organizational documents since the most recent
date true and correct copies thereof were delivered to Bank
          4. Bank’s Acknowledgment. Bank hereby acknowledges that it has
indicated to Borrower that, upon Bank’s receipt of Borrower’s audited Financial
Statements for Borrower’s fiscal year ending February 25, 2011, it will consider
in good faith limiting or releasing the Guarantor’s obligations under the
Guaranty, provided that the decision to agree to any such limitation or release
is within Bank’s sole discretion.
          5. Conditions Precedent. The effectiveness of the amendments set forth
herein is subject to the fulfillment, to the satisfaction of Bank and its
counsel, of the following conditions precedent:
               (a) Borrower shall have delivered to Bank the following, all of
which shall be in form and substance satisfactory to Bank and shall be duly
completed and executed by all parties:
     (i) this Agreement, including the Consent of Guarantor; and
     (ii) such additional documents, certificates and information as the Bank
may require pursuant to the terms hereof or otherwise reasonably request.
               (b) The representations and warranties set forth in the Loan
Agreement shall be true and correct in all material respects on and as of the
date hereof.
               (c) No Event of Default or event which with the passage of time,
the provision of notice or both would constitute an Event of Default shall have
occurred and be continuing under the Loan Agreement as amended hereby.

2



--------------------------------------------------------------------------------



 



          6. Ratification; References; No Waiver. Except as expressly amended by
this Agreement, the Loan Agreement and the Note shall continue to be, and shall
remain, unaltered and in full force and effect in accordance with their terms.
All references in the Loan Agreement or the Note to “this Agreement,“this
Note,“hereof,“hereto” and “hereunder,” as applicable, shall be deemed to be
references to the Loan Agreement and the Note as amended hereby, and all
references in any of the Loan Documents to the Loan Agreement or the Note shall
be deemed to be to Loan Agreement or the Note as amended hereby. This Agreement
does not and shall not be deemed to constitute a waiver by Bank of any breach,
event which with the passage of time, provision of notice or both would
constitute an Event of Default, Event of Default or of any of Bank’s other
rights or remedies.
          7. Release. In consideration of the execution of this Agreement by
Bank, Borrower hereby releases Bank and its officers, attorneys, agents and
employees from any liability, suit, damage, claim, loss or expense of any kind
or nature whatsoever and howsoever arising that Borrower ever had, now has, or
may have against Bank arising out of or relating to the Loan Agreement or Bank’s
acts or omissions with respect thereto occurring prior to the date hereof.
Borrower further states that it has carefully read the foregoing release, knows
the contents thereof and grants the same as its own free act and deed.
          8. Miscellaneous.
               (a) Expenses. Borrower agrees to pay all of Bank’s reasonable
out-of-pocket expenses incurred in connection with the preparation, negotiation
and execution of this Agreement, including, without limitation, the reasonable
fees and expenses of Ballard Spahr LLP.
               (b) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania.
               (c) Successors and Assigns. The terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of Borrower and
Bank and their respective successors and assigns.
               (d) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute one and the same instrument.
               (e) Headings. The headings of any paragraph of this Agreement are
for convenience only and shall not be used to interpret any provision hereof.
               (f) Modifications. No modification hereof or any agreement
referred to herein shall be binding or enforceable unless in writing and signed
on behalf of the party against whom enforcement is sought.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            ENVIRONMENTAL TECTONICS CORPORATION
      By:   /s/ Duane D. Deaner         Name:   DUANE D. DEANER       Title:  
C.F.O.       PNC BANK, NATIONAL ASSOCIATION,
      By:   /s/ Aurora Dizel        Name:   Aurora Dizel       Title:   Credit
officer  

 



--------------------------------------------------------------------------------



 



         

CONSENT OF GUARANTOR
     The undersigned guarantor (the “Guarantor”) consents to the provisions of
the foregoing Second Amendment (the “Amendment”) and confirms and agrees that:
(a) Guarantor’s obligations under his Amended and Restated Guaranty dated as of
July 2, 2009 (as heretofore amended, the “Guaranty”), relating to the
Obligations (as defined in the Guaranty) shall be unimpaired by the Amendment;
(b) Guarantor has no defenses, setoffs, counterclaims, discounts or charges of
any kind against Bank, its officers, directors, employees, agents or attorneys
with respect to the Guaranty; and (c) all of the terms, conditions and covenants
in the Guaranty remain unaltered and in full force and effect and are hereby
ratified and confirmed and apply to the Line of Credit Obligations, as modified
by the Amendment. The Guarantor certifies that all representations and
warranties made in the Guaranty are true and correct in all material respects as
of the date of the Amendment.
     WITNESS the due execution of this Consent as of the date of the Amendment,
intending to be legally bound hereby.

                  /s/ H.F. Lenfest       H.F. Lenfest           

5